Citation Nr: 1534918	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 1, 2012, for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent on or after June 1, 2012, for DJD of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a left ankle fracture. 

4. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 1, 2012.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from August 1965 to June 1969, and from September 1972 to December 1972.  The Veteran also had periods of service in the Navy Reserves.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

On the February 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a July 2014 statement, the Veteran withdrew the request for a hearing; therefore, the request for a Board hearing has been withdrawn.

In October 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an evaluation in excess of 20 percent on or after June 1, 2012, for DJD of the left knee and entitlement to a TDIU prior to June 1, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to June 1, 2012, the Veteran's left knee disability was manifested by flexion to 45 degrees with objective evidence of painful motion beginning at 45 degrees.

2.  The left ankle disability was manifested by marked limitation of motion throughout the entire claims period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to June 1, 2012, for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260 (2015).

2.  The criteria for an evaluation of 20 percent for residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims for entitlement to an evaluation in excess of 10 percent prior to June 1, 2012, for DJD of the left knee, and entitlement an evaluation in excess of 10 percent for residuals of a left ankle fracture.

The RO provided a pre-adjudication VCAA notice by letter dated in December 2007.  The Veteran was notified of the evidence needed to substantiate the claims for increased evaluations, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

The Veteran was also afforded VA examinations in May 2008, April 2009, and March 2013 for evaluating his left knee and left ankle disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disability in this case.  

In October 2014, the Board remanded the Veteran's case to provide him with a supplemental statement of the case.  As the indicated action has been completed, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.


II.  Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans' Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's left ankle disability has not significantly changed and will result in a uniform rating for the entire appeal period.  However, the Veteran's left knee disability is characterized by a staged rating.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.




A.  Knee

On November 30, 2007, the Veteran's claim for an increased evaluation for his left knee disability was received at the AOJ.  In a November 2008 rating decision, the Veteran was granted a 10 percent evaluation for DJD of the left knee, effective November 29, 2007 under Diagnostic Codes 5003 and 5260.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When there is no limitation of motion of the specific joint that involves degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent, but no higher, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Here, the Board is only addressing the 10 percent rating for the left knee disability from November 29, 2007, to May 31, 2012.

At a May 2008 VA examination, initial range of motion measurements of the left knee indicated flexion to 130 degrees with objective evidence of painful motion beginning at 110 degrees.  There was no additional loss of range of motion after repetitive use.  During the April 2009 VA examination, initial range of motion measurements indicated flexion to 45 degrees with objective evidence of painful motion beginning at 45 degrees.  There was no additional loss of range of motion after repetitive use.  Private treatment range of motion studies conducted in April 2009 show "flexion to 40 degrees without pain and flexion to 74 degrees with pain."

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.  Thus, based on the aforementioned findings, the Veteran is not entitled to a disability rating in excess of 10 percent for his flexion of his service-connected left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

With regard to limitation of extension, under Diagnostic Code 5261, limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  During the May 2008 VA examination, initial range of motion measurements indicated extension to zero degrees with no objective evidence of painful motion or loss of range of motion on repetitive use.  During the April 2009 VA examination, initial range of motion measurements indicated extension to zero degrees with objective evidence of painful motion beginning at 5 degrees.  There was no additional loss of range of motion after repetitive use.  Private treatment range of motion studies conducted in April 2009 show extension to 5 degrees from a seated position.  Based on the aforementioned findings, the Veteran is not entitled to a separate compensable disability rating for limitation of extension of his left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating.  38 C.F.R. § 4.71a.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  

An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left knee disability based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining pertinent Diagnostic Codes in an effort to determine whether higher ratings may be warranted for the Veteran's right knee disability, but finds none are raised by the evidence.  The evidence does not establish that the Veteran's left knee is ankylosed to warrant a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Throughout the appeal, the Veteran has displayed ranges of motion in the left knee, which demonstrate that his left knee is not ankylosed.  The Veteran's knee disability has not been manifested by recurrent subluxation or lateral instability.  The May 2008 and April 2009 VA examiners made specific findings against instability and subluxation.  Therefore, a separate rating evaluation under Diagnostic Code 5257 is not warranted.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. 
§ 4.71a.  At the May 2008 and April 2009 VA examinations, there was no joint effusion or abnormalities of the meniscus reported.  Therefore, separate ratings under Diagnostic Codes 5258 and 5259 are not applicable.  Lastly, Diagnostic Code 5262 is inapplicable because the evidence of record does not document that the Veteran has impairment, to include malunion or nonunion, of the tibia and fibula of his left leg.

Finally, the Board observes that the Veteran has scars associated with his service-connected left knee disability.  Specifically, at the VA examinations, the three surgical scars were well-healed and caused no functional impairment.  There was no tenderness, adherence, ulceration or breakdown of the skin.  The Board finds that there is no basis for a separate rating for the scars as they were not painful, unstable, or greater than 9 square centimeters.  See 38 C.F.R. § 4.118 (prior to and after October 23, 2008 and January 20, 2012).

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno 6 Vet. App. at 465.  The Veteran's competent and credible belief that his left knee disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the Veteran's lay complaints.  The VA examiners had training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for DJD of the left knee prior to June 1, 2012.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Ankle

On November 30, 2007, the Veteran's claim for an increased evaluation for residuals of a left ankle fracture was received at the AOJ.  In a December 2008 rating decision, the Veteran was granted a 10 percent evaluation for the service-connected residuals of a left ankle fracture and assigned an effective date of November 29, 2007.  Subsequently, this evaluation was confirmed and continued in a June 2009 rating decision.

The Veteran's left ankle disability is rated under Diagnostic Code 5271.  Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In December 2008, the Veteran was afforded a VA examination to determine the severity of his left ankle disability.  The VA examiner reported that the Veteran fractured his left ankle when a pallet slide in 1967, and that the left ankle disability had gotten progressively worse.  The Veteran was limited to walking a quarter of a mile.  His left ankle gave way anytime he walked up an incline.  There was pain, stiffness, and weakness.  On examination, the Veteran had dorsiflexion against gravity from 0 degrees to 10 degrees and 0 to 8 degrees against strong resistance.  Plantar flexion against gravity was 0 to 20 degrees and 0 to 20 degrees against strong resistance.  There was no indication of arthritis or ankylosis.
In April 2009, the Veteran underwent another VA examination to determine the severity of his left ankle disability.  The Veteran stated that his left ankle had limited motion, painful motion, and pain at night after use.  He used a cane and ankle support.  Standing was limited to 40 minutes and walking was limited to a few yards.  Dorsiflexion was 0 to 15 degrees against gravity and plantar flexion of 0 to 20 degrees against gravity.  There was no ankylosis, crepitation, grinding or instability in the left ankle joint.

In March 2013, the Veteran was afforded another VA examination to determine the severity of his left ankle disability.  The Veteran reported that he wore a brace which did not help him and that his ankle gave way.  There was no history of subluxation or dislocation.  On examination, ranges of motion measurements were 10 degrees of plantar flexion to 30 degrees of plantar flexion.  On repetition, dorsiflexion changed from 10 degrees of plantar flexion to 20 degrees of plantar flexion.  There was no pain at the end range of dorsiflexion which was 10 degrees of plantar flexion.  There was tenderness to palpation over the medial malleolus.

These findings more closely approximate a finding of marked limitation of motion, as the Veteran is limited to about half of the range that is considered normal.

However, entitlement to a higher rating than 20 percent has not been shown at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Hart, 21 Vet. App. at 505.  As the Veteran's left ankle disability is now rated the maximum 20 percent disabling under Diagnostic Code 5271, a higher disability rating under such code is not available.  The only Diagnostic Code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270, the code for ankylosis of the ankle.  However, the evidence of record does not show any ankylosis during the appeal period.  Thus, the Veteran is not eligible for a higher rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a.

The analysis in DeLuca does not assist the Veteran, as the 20 percent rating deemed warranted in this case is the maximum disability evaluation based on any limitation of motion of the ankle.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston, 10 Vet. App. at 85.

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a higher rating due to the severity of his symptoms have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as indicated above, a higher rating for the Veteran's left ankle disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  Finally, as indicated, the Veteran has been awarded the maximum schedular rating for his disability under the assigned Diagnostic Code, and the Veteran is not competent to assess ankylosis, which is a clinical finding.  Because the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In view of the foregoing, the Board assigns a 20 percent rating for the left ankle disability.  To the extent that the Veteran contends entitlement to a higher rating for his left ankle disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Extraschedular Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings reasonably describe the Veteran's left ankle and left knee disabilities, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.   See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

An evaluation in excess of 10 percent prior to June 1, 2012, for DJD of the left knee, is denied. 

An evaluation of 20 percent, but no higher, for residuals of a left ankle fracture is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In July 2014, the Veteran was afforded a VA examination to determine the severity of his service-connected right knee disability.  At the examination, the Veteran stated that he was recommended for a left knee replacement.  His left knee, however, was not examined at that time.  As the Veteran's left knee disability appears to have worsened, the Board finds that a remand is necessary to schedule a VA examination to determine the current severity of the left knee disability.

Regarding the Veteran's TDIU claim, the Veteran has submitted Social Security Administration Records that show his osteoarthrosis and allied disorders began in June 2009 and prevented him from maintaining substantially gainful employment.  Here, the Veteran is in receipt of a 100 percent schedular disability rating since June 1, 2012.  To grant a TDIU, a veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating since June 1, 2012.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  However, prior to June 1, 2012, the Veteran was service-connected for diabetes mellitus, type II at 20 percent disabling, DJD of the left knee at 10 percent disabling, and residuals of left ankle fracture at 10 percent disabling, which does not meet the requirements for a schedular TDIU rating.  38 C.F.R. § 4.16.  As there is evidence that shows the Veteran was unable to work due to osteoarthrosis prior to June 1, 2012, a remand is warranted to obtain a VA opinion to determine the functional impact the Veteran's service-connected disabilities prior to June 1, 2012, had on the his ability to maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in order to determine the current severity of his left knee disability under the applicable rating criteria.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion, as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner should determine whether there is instability or recurrent subluxation of the left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  Lastly, the examiner must also address whether there is a dislocated semilunar cartilage in the left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  

2.  Obtain a VA medical opinion to determine the functional impact of the service-connected diabetes mellitus, type II, DJD of the left knee, and residuals of the left ankle fracture on the Veteran's employability, prior to June 1, 2012.

The examiner should provide an opinion as to the functional effects of the Veteran's diabetes mellitus, type II, DJD of the left knee, and residuals of the left ankle fracture on his ability to perform the mental and physical acts required for substantially gainful employment consistent with his education and occupational experience prior to June 1, 2012.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A fully articulated explanation for all opinion expressed must be provided. 

3.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The AOJ is directed to make a determination as to whether referral on an extraschedular basis is warranted for a TDIU, prior to June 1, 2012.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


